Exhibit SECOND AMENDMENT TO LOAN AGREEMENT THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered into as of February 8, 2008, by and between:LACLEDE GAS COMPANY, a Missouri corporation (“Borrower”); and Banks from time to time party to the Agreement (defined below), including U.S. BANK NATIONAL ASSOCIATION, a national banking association, in its capacity as a Bank and as Administrative Agent under the Agreement (“Administrative Agent”); and has reference to the following facts and circumstances (the “Recitals”): A.Borrower, Administrative Agent and certain Banks executed the Amended and Restated Loan Agreement dated as of September 10, 2004 (as amended, the “Agreement”; all capitalized terms used and not otherwise defined in this Amendment shall have the respective meanings ascribed to them in the Agreement as amended by this Amendment). B.The Agreement was previously amended as described in the Amendment to Loan Agreement dated as of December 23, 2005; and Borrower, Administrative Agent and Banks desire to further amend the Agreement in the manner hereinafter set forth. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower, Administrative Agent and Banks hereby agree as follows: 1.Recitals.The Recitals are true and correct, and, together with the defined terms set forth herein, are incorporated by this reference. 2.Amendment to Agreement.The Agreement is amended as follows: (a)The definition of “Revolving Credit Period” in Section 1.01 of the Agreement, is deleted and replaced with the following: “RevolvingCreditPeriod shall mean the period commencing on the date of this Agreement and ending on December 31, 2011, or as extended pursuant to Section 2.01(e); provided, however, that the Revolving Credit Period shall end on the date the Revolving Credit Commitment is terminated pursuant to Section 6 or otherwise.” (b)The definition of “Non-Consenting Bank” in Section 1.01 of the Agreement is deleted and replaced with the following: “Non-Consenting Bank shall have the meaning ascribed thereto in Section 2.01(e) and each Non-Consenting Bank is set forth on Schedule 1.01A attached hereto and incorporated by reference.” (c)Section 4.07 of the Agreement is deleted and replaced with the following: “4.07 Investment Company Act of 1940; Public Utility Holding Company Act of 1935.Borrower is not an “investment company” as that term is defined in, and is not otherwise subject to regulation under, the Investment Company Act of 1940, as amended.Borrower is not (a) a “holding company” as defined in the Public Utility Holding Company Act of 2005, as amended (“PUHCA”), but is a subsidiary of a holding company for which compliance with the accounting, record retention and reporting sections of PUHCA has been waived or (b) subject to regulation under PUHCA, other than as a subsidiary of a holding company under PUHCA.” (d)Schedule 1.01 and
